     Case 2:19-cv-01663-TLN-KJN Document 56 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES HEAD,                                     No. 2: 19-cv-1663 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          On January 27, 2021, defendant Shelton filed a motion to dismiss pursuant to Federal

18   Rule of Civil Procedure 12(b)(6). Plaintiff has not opposed the motion.

19          Local Rule 230(l) provides in part: “Failure of the responding party to file written

20   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

21   the granting of the motion . . . .” Id. On July 17, 2020, plaintiff was advised of the requirements

22   for filing an opposition to a motion and that failure to oppose such a motion may be deemed a

23   waiver of opposition to the motion.

24          Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

25   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

26   the Court.” Id. In the order filed July 17, 2020, plaintiff was also advised that failure to comply

27   with the Local Rules may result in a recommendation that the action be dismissed.

28   ////
                                                       1
     Case 2:19-cv-01663-TLN-KJN Document 56 Filed 03/01/21 Page 2 of 2


 1           Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:

 2                   Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                     to comply with these rules or a court order, a defendant may move to
 3                   dismiss the action or any claim against it. Unless the dismissal order
                     states otherwise, a dismissal under this subdivision (b) and any
 4                   dismissal not under this rule--except one for lack of jurisdiction,
                     improper venue, or failure to join a party under Rule 19--operates as
 5                   an adjudication on the merits.
 6   Id.

 7           Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

 8   of this order, plaintiff shall file an opposition, if any, to the motion to dismiss. Failure to file an

 9   opposition will be deemed as consent to have defendant Shelton dismissed from this action.

10   Dated: March 1, 2021

11

12

13
     Head1663.nop
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
